Case 4:19-mj-00700 Document 1 Filed on 04/22/19 in TXSD Page 1 of 8

AO 108 (Rev. 06/09) Application for a Warrant to Seize Property Subject to Forfeiture

 

UNITED STATES DISTRICT COURT — seawrepugarer Toe
for the 7 eeeeotiae
Southern District of Texas APK ge culy
David J. Bradley, Clerk of Court

= H19-07 00M

APPLICATION FOR A WARRANT :
TO SEIZE PROPERTY SUBJECT TO FORFEITURE

In the Matter of the Seizure of
(Briefty describe the property to be seized)
Funds up to $74,143 on deposit in a
JP Morgan Chase Bank account with
an account number ending in 3126

I, a federal law enforcement officer or attorney for the government, request a Seizure warrant and state under
penalty of perjury that | have reason to believe that the following property in the __,_ Southern District of

_.. Texas _———_is subject to forfeiture to the United States of Americaunder 18 U.S.C §

981(aX{1)(C) describe the Property):

and § 984:

Funds up to $74,143 on deposit in JP Morgan Chase Bank account number 307833126 held in the name of BJ Auta
Import & Export LLC,

The application is based on these facts:

See attached affidavit setting out the factual basis for probable cause to believe that the money sought to be seized is
subject to forfeiture as property which constitutes or is derived from proceeds traceable to wire fraud in violation of 18

U.S.C. §1343.

of Continued on the attached sheet.

¢_) Applicant's signatire

Sarah W. Bullock, Senior Special Agent, U.S.S.S.

Printed nante and fille —_

 

Attested to by the applicant in accordance with the
requirements of Fed. R. Crim. P. 4.1 by telephone.

one Y/22/)§

City and state: Houston, Texas .

 

Peter Bray, U.S. Magistrate Judge

Printed name and title
Case 4:19-mj-00700 Document 1 Filed on 04/22/19 in TXSD Page 2 of 8

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEIZURE WARRANT

I, Sarah W. Bullock, being duly sworn, depose and state as follows:
I. Introduction and Agent Background

I make this affidavit in support of an application for a seizure warrant for up to $74,143 in
funds on deposit in a bank account held at JP Morgan Chase Bank, as I subrnit that there is probable
cause to believe the account contains proceeds from a scheme to defraud.

Tam a Special Agent with the Department of Homeland Security, United States Secret
Service, and have been so employed since January 1999. I have been assij gned to the Houston
Area Fraud Task Force in the Houston Field Office for over six years, and I have received training
relevant to the subject areas addressed by the United States Secret Service. Specifically, | received
training and instruction in federal criminal laws and fraud concerning financial institutions at the
Federal Law Enforcement Training Center in Glynco, Georgia, and the James J. Rowley Training
Center in Beltsville, MD. I am a Certified Fraud Examiner, certified by the Association of
Certified Fraud Examiners (ACFE), which is the world’s largest anti-fraud organization and
premier provider of anti-fraud training and education.

1 am authorized under Title 18. United States Code, Section 3056(b) to conduct criminal
investigations concerning any of the laws of the United States relating to electronic fund transfer
frauds, access device frauds, false identification documents or devices, and fraud or other criminal
or unlawful activity in or against any federally insured financial institution. I am further authorized
by 18 U.S.C. § 3056(c) to execute warrants issued under the laws of the United States and make
arrests, based upon probable cause, for any felony cognizable under the laws of the United States.
I have conducted and participated in numerous criminal investigations of mail and wire fraud,

money laundering, monetary transactions in property derived from specified unlawful activity and
Case 4:19-mj-00700 Document 1 Filed on 04/22/19 in TXSD Page 3 of 8

the conspiracy to commit all of these offenses, in violation of 18 U.S.C. §§ 1341, 1343, 1349,
1956, 1956(h), and 1957.

The statements in this affidavit are based on my personal observations, training and
experience, and on information obtained from witnesses, other law enforcement officials, and a
review of records obtained during the course of investigation. Because this affidavit is being
submitted for the limited purpose of securing a seizure warrant, I have not included each and every
fact known to me concerning this investigation.

i. Property to be Seized

This affidavit is made in support of an application to seize up to $74,143 on deposit in an
account in the name of BJ Auto Import & Export LLC, account number 307833126 (“3126”) at JP
Morgan Chase Bank (the “target account’). I submit there is probable cause to believe that this
account holds wire fraud proceeds from a scheme to defraud multiple victims in the United States
into electronically transferring money to the perpetrators based on false representations, in
violation of Title 18, United States Code, Section 1343.

I. Applicable Statutes

Title 18, United States Code, Section 981 (a)(1)(C) provides for the civil forfeiture of “[a]ny
property, real or personal, which constitutes or is derived from proceeds traceable to. . . any
offense constituting ‘specified unlawful activity’ (as defined in section 1956(c)(7) of this title).”
A violation of 18 U.S.C. § 1343 (wire fraud) constitutes a “specified unlawful activity” under 18
U.S.C. § 1956(c)(7)(A), which incorporates 18 U.S.C, § 1961(1)(D).

With regard to the civil forfeiture of fungible property, Title 18, United States Code,
Section 984 provides that funds deposited in an account in a financial institution that are found in

the same account as the property involved in the offense that is the basis for the forfeiture shall be
Case 4:19-mj-00700 Document 1 Filed on 04/22/19 in TXSD Page 4 of 8

subject to forfeiture so long as the action is commenced within one year from the date of the
offense. This section, when it applies, excuses the government from trac ing the proceeds into the
account. In other words, hypothetically, if $100,000 in fraud proceeds were deposited into
Account 1234 within the last twelve months, then the government may civilly forfeit an equivalent
amount of $100,000 in funds from Account 1234, even if it is not exactly the same money that was
deposited.

Property subject to forfeiture may be seized pursuant to 18 U.S.C. § 981(b)(1).

TV. Background on Online Schemes

According to a March 2013 publication of the U.S. Federal Trade Commission, consumers
lose hundreds of millions of dollars annually to cross-border financial crimes. Some of the most
common cross-border financial schemes originate in West African nations, such as Nigeria or
Ghana. Common online schemes include business email compromise scams, advance payment
scams, and romance scams.

The Texas individual who lost money in this case appears to be a victim of an elder scam,
in which a fraudster gains the trust or sympathy of an unwitting senior citizen under false pretenses
or representations. Generally, the fraudster targets and engages vulnerable victims and makes false
representations that cause the victim to wire money to various bank accounts controlled by the
fraudster or his co-conspirators. Often, one bank account is used to collect fraud proceeds from
multiple victims being defrauded by multiple online personas. Sometimes a bank account is
opened in the name of a company where the company name helps convince the victim that the
fraudster’s request is legitimate (e.g., a request to send money for the purchase of a car to an
account with a company name containing the word “automobile”). The multiple bank accounts

used in the scheme or conspiracy are generally placed in the names of different individuals and
Case 4:19-mj-00700 Document 1 Filed on 04/22/19 in TXSD Page 5 of 8

companies in order to conceal or disguise the nature, location, source, Ownership, and control of
the fraud proceeds obtained from victims.

The fraudsters in this case deceived victims into believing they were corresponding with a
certain persona who needed the victims to wire money to bank accounts based on various false
statements regarding the persona’s need for money.

V. Investigation of Fraudulent Scheme

I submit that there is probable cause to believe that an 82-year-old victim residing in the
Southern District of Texas was defrauded and instructed to wire money to the target bank account
controlled by the fraudster or his associates under false pretense and or representations, and that
this victim sent $34,945 to the target account in January 2019. Further investigation revealed a

second victim who sent $39,198 in funds to the same target bank account as a result of fraud.

A. The Texas Victim

On February 15, 2019, this investigation came to our attention through JP Morgan Chase
Bank (“JPMC bank”). A JPMC bank investigator was contacted by a detective with the Oak Ridge
North (Texas) Police Department regarding his department’s investigation into claims made by an
individual with the initials BB, who is 82 years old and lives in Conroe, Texas. During the
investigation, BB stated she was contacted via Facebook Messenger on December 17, 2018, by a
person she incorrectly believed to be Larry Gatlin, the country and gospel singer (hereinafter,
“Gatlin” refers to the person pretending to be the famous singer).

BB was asked to join the app “Hang Out,” a phone messaging application, where Gatlin
informed her that he was having issues with his management company who were “watching him
on Facebook.” Gatlin told BB he had filed a lawsuit against his management company and needed

documents which supported his case that he had in a briefcase. Gatlin said the briefcase was
Case 4:19-mj-00700 Document 1 Filed on 04/22/19 in TXSD Page 6 of 8

located in a secure facility in Turkey and he needed financial assistance in order to have the
briefcase returned to him in Texas. Gatlin explained all of his money was “tied up” in the lawsuit
and asked BB to assist him financially; BB agreed. Gatlin instructed BB to contact Dr. Tom Henry,
with True Access Security, by email in order to send the requested money. BB was also provided
email contact information for Andrew Williams, who would also receive funds and supposedly
assist in returning the briefcase to Gatlin.

Throughout the course of the scheme, BB wired and attempted to wire funds six times, in
the total amount of $125,751.00, from her checking and savings accounts. Transfers were made
to three separate accounts, including the target account. Victim BB sent a total of $34,945 to the
target account from one wire transfer on or about January 14, 2019. She also attempted to wire

$18,500 to the target account on January 23, 2019, but that transaction was halted by her bank.

B. BJ Auto Account Overview: Account 3126

The JP Morgan Chase account ending in x3126, BJ Auto Import & Export LLC, was
opened in July 2018 with a $200 deposit. Investigation reveals that shortly after the account
opened, the account received large deposits from individuals and businesses both in and out of the
United States. The source of funds could not be determined, nor could the purpose for the
transactions. For the following few months, similar credits continued, with withdrawals closely
following. Between October 2018 and January 2019, the account received six wire transfers
totaling $133,135 from a specific business entity and various unrelated individuals, From the date
the account was opened until February 2019, the account was very active, receiving numerous
deposits in the way of counter deposits, wires and other transfers. As part of this investigation, |

attempted to contact other people who could be identified as having transferred money to the target

account 3126.
Case 4:19-mj-00700 Document 1 Filed on 04/22/19 in TXSD_ Page 7 of 8

C. IMlinois Victim

On April 16, 2019, I spoke with a 54-year-old man with the initials LS, residing in Illinois,
who believes he is a victim of fraud. LS explained he was contacted randomly on Facebook
Messenger by an individual identifying herself as Patricia Holms. LS and Holms began
communicating regularly via Messenger, “Hang Out” and various email accounts. Holms claimed
to be a Lieutenant on active duty in the United States Army stationed in Syria. During his first
messaging session with Holms, LS noticed, Holms’ location according to the Messenger app was
Ghana. After approximately one month of communications, Holms began asking LS for money.

Holms claimed she had an inheritance and needed financial assistance to transfer it from
the United Kingdom to the United States. She explained to LS that Donald Hooks, a family friend
living in the United Kingdom, would coordinate the effort. In August 2018, LS received an email
from Donald Hooks that instructed him to send money to the target account, BJ Auto Imports &
Export LLC account x3126. The instructions further stated the reason for payment should read
“Car Purchase”. LS agreed and sent $5,380 to the x3126 account on August 30, 2018. LS
subsequently sent two additional transfers —- one on September 4, 2018, in the amount of $27,643;
and one on October 9, 2018, in the amount of $6,175. In total, LS sent $39,198 to the target
account within the last 8 months.

Communications between LS and Holms continued and she began asking for LS’s
assistance in paying for her travel home from Syria. Holms explained the Army would not pay
because she had been granted an early release, making her responsible for her own travel expenses.

LS sent additional money to other accounts on behalf of Holms. LS now believes he has been the

victim of an online fraud.
Case 4:19-mj-00700 Document 1 Filed on 04/22/19 in TXSD Page 8 of 8

VI. Application of Section 984 to Balance at Target Account

Isubmit that probable cause exists to believe (a) victim BB, locatecd in the Southern District
of Texas, electronically transferred $34,945 to the target account as a result ofa scheme to defraud;
and that (b) victim LS likewise electronically transferred $39,198 to the target account as a result
of a scheme to defraud. The transfers took place between on or about Au Bust 30, 2018, and on or
about January 14, 2019, which are all within the last eight months,

There is thus probable cause to believe that $74,143 in wire fraud proceeds was deposited
into the target account within the last twelve months, By application of Section 984, up to $74,143
on deposit in the target account is subject to seizure and forfeiture. The current balance on deposit
in the target account is believed to be $51,911.78.

CONCLUSION

Based upon the information outlined above, I submit that there is probable cause to believe
that at least $74,143 in fraud proceeds has been deposited into the target account within the last
twelve months; and that up to $74,143 on deposit in the JP Morgan Chase account with an account

number ending in x31 26, held in the name of BJ Auto Import & Export LLC, is subject to seizure

and forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 984.

  

_ Sarah W? Bullock
Senior Special Agent
U.S. Secret Service

Subscribed and swom to by telephone on April Le. 2019, and I find probable cause.

  

Peter Bray
United States Magistrate Judge
